DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	This action is in response to the remarks filed on 7/14/2022. The amendments filed on 7/14/2022 have been entered. Claims 1-15 are cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Rejections to claims 1-15 have been withdrawn in light of the applicant’s cancellation of these claims. New claims 16-32 have been added. Accordingly, claims 16-32 remain pending.
	After review of the applicant’s remarks regarding the objections to the claims, examiner agrees and the objections to the claims have been rendered moot in light of the cancellation of claims 1-15.
	Similarly, the cancellation of claims 1-15 renders the previous claim interpretation under 35 USC § 112(f) moot. Accordingly, the rejections under 35 USC § 112(a) and 35 USC § 112(b) moot. Examiner respectfully notes that the Applicant did not address the rejection of claim 2 under 35 USC § 112(d); however, in view of the cancellation of the claims 1-15, the rejection under 35 USC § 112(d) is moot.

Claim Objections
Claims 16 and 31-32 are objected to because of the following informalities:
Claim 16 recites the limitation “a digital pixel image the acoustic wave field,”; there appears to be a typographical error in the claim language, and the claim should read –a digital pixel image of the acoustic wave field,–.
Claim 31 recites “an acoustically propagative medium. comprising”; there appears to be a typographical error in the claim language and mistakenly included a period, and the claim should read – an acoustically propagative medium, comprising–.
Claim 32 recites “further comprising comprises”. This appears to be a typographical error in the claim language. Please amend the claim to use only –comprising– or –comprises–.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "b) measuring the acoustic waves as received at a plurality of locations in the detection region" and “calculating in accordance with the reconstruction algorithm”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the detection region”, in the claim as drafted, points to the reception region of the acoustically propagative medium or to a new region distinct from the reception region. Similarly, the recitation of the limitation “calculating in accordance with the reconstruction algorithm” lacks antecedent basis because it is unclear in the claim, as drafted, what “the reconstruction algorithm” is referring to. There is no recitation of “a reconstruction algorithm” in the claim that clearly identifies the reconstruction algorithm.
Claim 17 recites the limitation "respective instants of time in a succession of instances of time over another instance of the detection interval".  There is insufficient antecedent basis for this limitation in the claim. It is not clear in the claim as drafted what the “instance of the detection interval” refers to, because it is unclear if the claim is attempting to define the detection interval as made up of “instances”, or if claim refers to the detection interval event as an instance. Furthermore, it is unclear if “the another detection interval,” in the claim, as drafted, also refers to “the another instance of the detection interval”. 
Claim 32 recites the limitation "which is delayed relative to the repeat’s step A)".  There is insufficient antecedent basis for this limitation in the claim. It is not clear in the claim as drafted what “the repeat’s step” refers to, because there is no recitation of “a repeat step” that clearly points out what is being claimed. The claim recites the sequence of steps A) through D) repeats, but it is not clear if “the repeat’s step” applies to each repetition of the sequence of steps or to a particular repetition.
Hence, claims 16-17 and 32 are rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. It is recommended to amend the claims to ensure proper antecedent basis and to clarify the limitations of the claim. The broadest reasonable interpretation is applied to the claims for the purposes of examination. The detection region and reception region (claim 16) are interpreted to be functionally analogous, and the detection interval as any period of data acquisition (claim 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18, 27-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al (WO2017/004562 A1, 2017-01-05; note that citations reference the related application US2018/0140871 A1, 2018-05-24) (hereinafter “Konofagou”), in view of Ebbini et al (US2013/0144165 A1, 2013-06-06) (hereinafter “Ebbini”).

Regarding claim 16, Konofagou teaches a method for imaging in real time the propagation of an acoustic wave in an acoustically propagative medium (“A method for modulation of brain tissue in a subject using an ultrasound assembly” [clm 1]; “an array of acoustic detectors was used for real-time passive cavitation mapping of both the location and intensity of cavitation events” [0075]; brain tissue comprising a target region (i.e. acoustically propagative medium) is treated and imaged in real time [see fig. 1 reproduced below]), comprising steps of:
a) emitting acoustic waves, from an acoustic wave source at an emission region of the acoustically propagative medium, toward a reception region of the acoustically propagative medium (“providing focused ultrasound at an acoustic pressure to the targeted region using the ultrasound transducer” [clm 1], figs. 1-2 and assoc par; the ultrasound (i.e. acoustic waves) is transmitted through the subject and toward a reception region [see figs. 1, 4A-4B reproduced below]); 

    PNG
    media_image1.png
    778
    902
    media_image1.png
    Greyscale

(Konofagou fig. 1, annotated)
b) measuring the acoustic waves as received at a plurality of locations in the detection region (“The wearable ultrasound assembly can include two or more flexible circuits, each including one or more transducers configured to be operated as an ultrasound transducer and a passive cavitation detector” [0011], figs. 4A-4B and assoc par; transducers are arranged at a plurality of locations around the skull and configured to receive transmitted ultrasound from different transducers [see figs. 4A-4B  reproduced below]), the measuring comprising: 
	generating by a plurality of individual acoustic sensors positioned at the reception region, over a detection interval, respective voltage signal waveform values indicative of the acoustic waves as received (“a wearable ultrasound assembly can detect and record neural activity, e.g., with EEG electrodes, and/or cavitation activity, e.g., with one or more transducers, such as piezoelectric transducer elements” [0045], figs. 4A-4B and assoc par; “detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure” [clm 1]; the cavitation signal magnitude (i.e. a voltage signal waveform value) is detected by passive transducer elements from the target region where acoustic pressure induces cavitation over a duty cycle (i.e. a detection interval) [0036]-[0045] [see figs. 4A-4B reproduced below]), and 

    PNG
    media_image2.png
    447
    659
    media_image2.png
    Greyscale

The acoustic waves are generated and cavitation signals detected by a plurality of passive transducers situated around the target region (Konofagou fig. 1, annotated)
performing by the individual acoustic sensors a succession of simultaneous acquisitions of the voltage signal waveform values, the simultaneous acquisitions being at instants of time in a succession of instants of time within the detection interval, and outputting a corresponding succession of simultaneously acquired voltage signal waveform values (“the processor can map the cavitation signal magnitude spatially and/or temporally” [0042]; “At least some of the transducers can provide the focused ultrasound while other transducers can be operated in passive mode for detecting cavitation events” [0045], figs. 4A-4B and assoc par; “detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure” [clm 1], figs. 1-2, 4A-4B and assoc par; the passive transducer elements simultaneously record the cavitation signals and can map the cavitation signal magnitude temporally [0036]-[0042]); 
c) calculating, by a programmable electronic calculator that is connected to an acoustic scanner connected to the plurality of acoustic sensors, a group of acoustic field values that represent an image of an acoustic wave field, corresponding to the emitted acoustic waves at a plurality of positions in a region in the acoustically propagative medium between the emission region and the reception region (“the detection system 130 can further include a processor for collecting and storing information regarding the cavitation signal magnitude and visualizing said cavitation signal magnitude” [0042], fig. 1 and assoc par; the detection system (i.e. acoustic scanner) communicates with the acoustic sensors and comprises a processor (i.e. electronic calculator) to perform calculations using the acoustic information detected from transducers arranged about the target region [see fig. 1 and assoc par]), the calculating in accordance with an algorithm and based on the succession of simultaneously acquired voltage signal waveform values and comprising the programmable electronic calculator executing calculation instructions, stored in the programmable electronic calculator, which cause the programmable electronic calculator to perform the calculating in accordance with the reconstruction algorithm (“a processor for collecting and storing information regarding the cavitation signal magnitude and visualizing said cavitation signal magnitude” [0042], figs. 1-2, 9 and assoc par; the processor uses the cavitation signal information to map the location of the cavitation [0040]-[0045]); 
d) generating, by the programmable electronic calculator or by another programmable electronic calculator connected to the acoustic scanner, a digital pixel image the acoustic wave field, based at least in part on the group of acoustic field values, the generating comprising the programmable electronic calculator or the other programmable electronic calculator executing executable image generating instructions stored in the data recording medium, or in another data recording medium connected to the other programmable electronic calculator (“the processor can map the cavitation signal magnitude spatially and/or temporally. In certain embodiments, the cavitation signal magnitude can be mapped in real time such that system simultaneously modulates and maps brain tissue during treatment” [0042]); and 
e) displaying the digital pixel image of the acoustic wave field on a display connected to the ultrasound scanner (“the detection system 130 can further include a display for visualizing the cavitation signal magnitude in real time.” [0042], fig. 1 and assoc par),
but Konofagou fails to explicitly teach a reconstruction algorithm or a separate data recording medium. As noted above, the processor disclosed by Konfagou performs the storing functions as claimed [0040]-[0045], and optionally mapping of signals [0067]-[0069].
However, in the same field of endeavor, Ebbini teaches a method for imaging in real time the propagation of an acoustic wave in an acoustically propagative medium (“dual mode ultrasound transducer therapy method” [abst], [0015]), [clm 31]; “ultrasound transducer elements configured to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least a portion of a target region” [clm 31]; “target region” is an acoustically propagative medium, therapy bursts are delivered to monitor the target in real time [0003] [0074]), comprising steps of:
a) emitting acoustic waves, from an acoustic wave source at an emission region of the acoustically propagative medium, toward a reception region of the acoustically propagative medium (“an array of ultrasound transducer elements …configured to deliver a plurality of sequential therapy bursts of ultrasonic energy” [clm 31], [0015], [0045]; “e.g., of a target region and the path between the transducer elements of the array and the target region” [0016], figs. 1, 4B-6D, 10A-10D and assoc par; the “path” defining ultrasound radiation is interpreted as emission region of the acoustically propagative medium [clm 31]); 
b) measuring the acoustic waves as received at a plurality of locations in the detection region (“pulse echo data received by one or more of the plurality of ultrasound transducer elements” [clm 31]; ultrasound transducer elements are arranged at a plurality of locations along the array), the measuring comprising: 
	generating by a plurality of individual acoustic sensors positioned at the reception region, over a detection interval, respective voltage signal waveform values indicative of the acoustic waves as received (“An echo from a conventional diagnostic transducer may create a voltage waveform” [0122], fig. 7 and assoc par; “a plurality of sequential therapy bursts of ultrasonic energy” [0046]; the “plurality of sequential therapy bursts” are pulse sequences (i.e. detection intervals) that have distinctly detected voltage waveforms [0102]-[0111]), and 
	performing by the individual acoustic sensors a succession of acquisitions of the voltage signal waveform values, the acquisitions being at instants of time in a succession of instants of time within the detection interval, and outputting a corresponding succession of acquired voltage signal waveform values (“An echo from a conventional diagnostic transducer may create a voltage waveform” [0122], fig. 7 and assoc par; “a plurality of sequential therapy bursts of ultrasonic energy” [0046]; the system delivers a plurality of sequential pulses of ultrasound into the target which are detected and converted into respective voltage signal waveform [0120]-[0127]);  
c) calculating, by a programmable electronic calculator that is connected to an acoustic scanner connected to the plurality of acoustic sensors (“a control apparatus including at least one processor” [0019], [0056]-[0065], fig. 5, 7A and assoc par; the control apparatus comprising a processor (i.e. programmable calculator) controls the transducers), a group of acoustic field values that represent an image of an acoustic wave field, corresponding to the emitted acoustic waves at a plurality of positions in a region in the acoustically propagative medium between the emission region and the reception region (“treatment region image data (e.g., of a target region and the path between the transducer elements of the array and the target region)” [0016]; “Data 18” [0052]-[0054]; data 18 which comprises “pulse-echo information” and “image data” is used to create an image of the treatment region [0052]-[0055]), 
the calculating in accordance with the reconstruction algorithm and based on the succession of simultaneously acquired voltage signal waveform values and comprising the programmable electronic calculator executing calculation instructions (“processing programs or routines 16 may include … calibration algorithms, image construction algorithms, inversion algorithms, signal processing algorithms, standardization algorithms, comparison algorithms” [0053]; processing routines are performed on the data by using reconstruction algorithms to form images [0052]-[0055]), stored in a data recording medium connected to the programmable electronic calculator, which cause the programmable electronic calculator to perform the calculating in accordance with the reconstruction algorithm (“data storage (e.g., volatile or non-volatile memory and/or storage elements)” [0055]; data storage elements store the image processing algorithm and cause the processor to perform the stored functions [0052]-[0056]); 
d) generating, by the programmable electronic calculator or by another programmable electronic calculator connected to the acoustic scanner, a digital pixel image the acoustic wave field, based at least in part on the group of acoustic field values (“generating treatment region image data … generating control image data based on pulse echo data received by one or more of the plurality of ultrasound transducer elements” [clm 31]; “displaying image data and providing a user interface to allow a user to input one or more commands for real-time control” [0023]), 
the generating comprising the programmable electronic calculator or the other programmable electronic calculator executing executable image generating instructions stored in the data recording medium, or in another data recording medium connected to the other programmable electronic calculator (“processing programs or routines 16 may include … calibration algorithms, image construction algorithms, inversion algorithms, signal processing algorithms, standardization algorithms, comparison algorithms” [0053]; data storage elements store and execute the reconstruction algorithm [0052]-[0056]); and 
e) displaying the digital pixel image of the acoustic wave field on a display connected to the ultrasound scanner (“displaying image data and providing a user interface to allow a user to input one or more commands for real-time control” [0023]; “a display apparatus to display image data” [0019], fig. 1 and assoc par).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to generate the method as claimed by combining the ultrasound configuration and features taught in the embodiments disclosed by Konofagou with a reconstruction algorithm and separate data recording medium as taught by Ebbini. Certain neurological disorders and neurodegenerative diseases can be difficult to treat due at least in part to the impermeability of the blood-brain barrier, and thus, focused ultrasound can be effective to open the blood-brain to induce the diffusion of molecules into brain tissue for the treatment of, e.g., Central Nervous System (CNS) diseases and neurodegenerative diseases (Konofagou [0003]). Furthermore, it is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]). However, there remains a need for improved techniques for modulation and mapping of brain tissue that can be more convenient and simpler for the patient while maintaining safe and effective treatment (Konofagou [0003]).

Regarding claim 17, Konofagou in view of Ebbini teach the method of claim 16, 	wherein Konofagou further teaches step b) further comprises the acoustic scanner performing the succession of simultaneous acquisitions over a detection interval that starts at a time instant and has a detection duration, and the method further comprises repeating a performing of a sequence comprising steps b) through d) (“the ultrasound frequency, duty cycle, a pulse length, a pulse repetition frequency, a burst length, a burst repetition frequency, burst count, a pressure range, a duration” [0037]; the duration inherently possesses a starting “time instant”, pulses are repeatedly emitted in bursts), wherein, in the sequence: 
step b) comprises performing by the acoustic sensors another succession of simultaneous acquisitions, at respective instants of time in a succession of instances of time over another instance of the detection interval, of the individual acoustic sensors' voltage signal waveform values as received over the another detection interval (“a wearable ultrasound assembly can detect and record neural activity, e.g., with EEG electrodes, and/or cavitation activity, e.g., with one or more transducers, such as piezoelectric transducer elements” [0045], figs. 4A-4B and assoc par; “detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure” [clm 1]; sequences of ultrasound pulses are interpreted as instances of the detection interval, and ultrasound data is collected and cavitation signals detected for each pulse), 
and outputting a corresponding another succession of simultaneously acquired voltage signal waveform values (“the processor can map the cavitation signal magnitude spatially and/or temporally” [0042]; “At least some of the transducers can provide the focused ultrasound while other transducers can be operated in passive mode for detecting cavitation events” [0045], figs. 4A-4B and assoc par; “detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure” [clm 1], figs. 1-2, 4A-4B and assoc par; [see claim 16 rejection]); 
step c) comprises calculating, by the programmable electronic calculator connected to the ultrasound scanner, another group of detection interval acoustic field values for the region or for another region in the acoustically propagative medium between the emission region and the reception region, the calculating being based on the next detection interval succession of simultaneously acquired voltage signal waveform values (“a processor for collecting and storing information regarding the cavitation signal magnitude and visualizing said cavitation signal magnitude” [0042], figs. 1-2, 9 and assoc par; the processor uses the cavitation signal information to map the location of the cavitation over a series of pulses [0040]-[0045]); 
step d) comprises generating, by the programmable electronic calculator or by the other programmable electronic calculator connected to the acoustic scanner, another or an updated digital pixel image, the generating being based on the next detection interval acoustic field values and comprising the programmable electronic calculator repeating the executing the image generating instructions (“the processor can map the cavitation signal magnitude spatially and/or temporally. In certain embodiments, the cavitation signal magnitude can be mapped in real time such that system simultaneously modulates and maps brain tissue during treatment” [0042], fig. 1 and assoc par; the processor generates images of the cavitation signal magnitude over time for multiple pulse sequences [see claim 16 rejection]),
but Konofagou fails to explicitly teach a reconstruction algorithm or a separate data recording medium, and the another instance of the detection interval starting at another detection time instant spaced in time by a duration greater than the detection duration.
However, in the same field of endeavor, Ebbini teaches the reconstruction algorithm and separate data recording medium [see claim 16 rejection], 
further teaching the method further comprises repeating a performing of a sequence comprising steps b) through d) (“the process shown generally in FIG. 2 may be continuously repeated for any number of control points to provide any desirable therapy” [0142], figs. 2-3 and assoc par; the imaging and therapy ultrasound bursts can be repeated) wherein, in the sequence: 
step b) comprises performing by the acoustic sensors another succession of acquisitions, at respective instants of time in a succession of instances of time over another instance of the detection interval, of the individual acoustic sensors' voltage signal waveform values as received over the another detection interval, and 
outputting a corresponding another succession of simultaneously acquired voltage signal waveform values, the another instance of the detection interval having the detection duration and starting at another detection time instant, which is spaced in time from a most recent preceding detection time instant by a duration greater than the detection duration (“pulse echo data received by one or more of the plurality of ultrasound transducer elements” [clm 31]; “An echo from a conventional diagnostic transducer may create a voltage waveform” [0122], fig. 7 and assoc par; “a plurality of sequential therapy bursts of ultrasonic energy” [0046], fig. 3 and assoc par; the method applies sequential bursts of ultrasonic energy and derives voltage signal waveforms for each detection intervals, where the intervals are separated by a duration greater than the detection duration [see fig. 3 reproduced below]); 

    PNG
    media_image3.png
    290
    937
    media_image3.png
    Greyscale

Detection periods spaced by duration of time longer than the detection period (Ebbini fig. 3, annotated)
step c) comprises calculating, by the programmable electronic calculator connected to the ultrasound scanner, another group of detection interval acoustic field values for the region or for another region in the acoustically propagative medium between the emission region and the reception region (“treatment region image data (e.g., of a target region and the path between the transducer elements of the array and the target region)” [0016]; “the control apparatus 12 is configured to generate treatment region image data (e.g., including a target region and other regions associated therewith, such as regions in the path of the imaging or therapeutic beams to the target region” [0046]; detection repeats over another burst cycle [see figs. 1-3 and assoc par]), 
the calculating being in accordance with the reconstruction algorithm and based on the next detection interval succession of simultaneously acquired voltage signal waveform values, and comprising the programmable electronic calculator repeating the executing the calculation instructions stored in the data recording medium connected to the programmable electronic calculator (“processing programs or routines 16” [0053]; processing routines are performed on the data by using reconstruction algorithms to form images [0052]-[0055]; “data storage (e.g., volatile or non-volatile memory and/or storage elements)” [0055]; data storage elements store the image processing algorithm and cause the processor to perform the stored functions [0052]-[0056] [see claim 16 rejection; fig. 2 reproduced below]); 
step d) comprises generating, by the programmable electronic calculator or by the other programmable electronic calculator connected to the acoustic scanner, another or an updated digital pixel image (“control image data may be generated after each therapy burst is delivered; to monitor the response of the therapy burst” [0047]; image data is refreshed after each burst), 
the generating being based on the next detection interval acoustic field values and comprising the programmable electronic calculator repeating the executing the image generating instructions stored in the data recording medium, or the other programmable electronic calculator repeating the executing the other image generating instructions stored in the other data recording medium connected to the other programmable electronic calculator (“processing programs or routines 16” [0053]; “the process shown generally in FIG. 2 may be continuously repeated for any number of control points to provide any desirable therapy” [0142], fig. 2 and assoc par; data storage elements store and execute the reconstruction algorithm and are capable of repeated input/output operation to update the detection calculations [0052]-[0056] [see fig. 2 reproduced below]).

    PNG
    media_image4.png
    666
    725
    media_image4.png
    Greyscale

(Ebbini fig. 2, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above with the detection intervals as taught by Ebbini. There remains a need for improved techniques for modulation and mapping of brain tissue that can be more convenient and simpler for the patient while maintaining safe and effective treatment (Konofagou [0003]). It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]). Modifying the method as claimed may enable adaptive, real-time refocusing for improved imaging and therapy can be achieved using array directivity vectors obtained from DMUA pulse-echo data (Ebbini [0015]).

Regarding claim 18, Konofagou in view of Ebbini teach the method of claim 17, wherein Konofagou further teaches in the sequence: 
step a) further comprises generating, by a wave generator coupled to the acoustic wave source, an emission command, and the acoustic wave source, in response to the emission command, emitting the acoustic waves (“The ultrasound transducer can be driven by a function generator” [0034], fig. 2 and assoc par; function generator (i.e. wave generator) drives the ultrasound transducer element (i.e. acoustic wave source), wherein the function generator ‘driving’ operation is interpreted as an emission command), and the simultaneous acquisitions [see claim 16 rejection],
but Konofagou fails to explicitly teach the synchronization. Applicant should note that Konofagou does teach a pulser-receiver system is synchronized with the function generator [0041], fig. 2 and assoc par).
However, in the same field of endeavor, Ebbini teaches step a) further comprises generating, by a wave generator coupled to the acoustic wave source, an emission command, and the acoustic wave source, in response to the emission command, emitting the acoustic waves (“using multi-channel arbitrary waveform generators with a linear amplifier driver may be used in both imaging and therapy modes” [0015]; the waveform generators drive the transducers to emit acoustic waves in response to trigger signals (i.e. emission commands) [see fig. 7E, 7J and assoc par]); and
step b) further comprises synchronizing the succession of simultaneous acquisitions to the emitting the acoustic waves (“the waveform synthesizer 174 features a synchronization and trigger unit 175 for cascading multiple boards to support more channels and to coordinate beam sequence for various imaging mode” [0132], fig. 7E and assoc par), the synchronizing comprising:
	detecting, by a programmable timing controller connected to the wave generator, a beginning of the emitting of the acoustic waves and, in response to the detecting, generating a trigger signal at a time delay relative to the detected beginning of the emitting the acoustic waves, the time delay being based on a propagation time of the acoustic waves from the emitting region to the reception region (“imaging and therapy pulses are produced by a multi-channel arbitrary waveform generator with deep memory to allow variable delay control for the different DMUA elements” [0050], fig. 3 and assoc par; “a synchronization and trigger unit 175” [0132], fig. 7E, 7J and assoc par; “Knowledge of the initial heating rate and approximate tissue properties in the treatment region, together with the propagation model allow for the computation of the needed power deposition at each focal spot” [0251]; trigger unit 175 coordinates the acoustic transmission sequence using delays that are calibrated to the propagation properties of the target [0223]), and 
		the plurality of acoustic sensors performing the succession of simultaneous acquisitions based, at least in part, on the trigger signal, over a detection interval that begins at a first field of view detection and has a detection duration (“control image data may be generated after each therapy burst is delivered; to monitor the response of the therapy burst” [0047]; “imaging and therapy pulses are produced by a multi-channel arbitrary waveform generator with deep memory to allow variable delay control for the different DMUA elements” [0050], fig. 3 and assoc par; “computation of the needed power deposition at each focal spot” [0251]; each focal spot (i.e. first field of view) is detected and the imaging data used to monitor the response to therapy), 
wherein the detecting the beginning of the emitting of the acoustic waves and the generating the trigger signal comprises an electronic processor of the programmable timing controller executing detection and trigger generation instructions stored in a data recording medium connected to the electronic processor of the programmable timing controller (“the waveform synthesizer 174 features a synchronization and trigger unit 175 for cascading multiple boards to support more channels and to coordinate beam sequence for various imaging mode” [0132], fig. 7E and assoc par; the trigger unit 175 and waveform generator may be processing units with instructions for performing the triggering and synchronization functions stored in memory [0055]-[0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above with the synchronization and triggering disclosed in the embodiments taught by Ebbini. There remains a need for improved techniques for modulation and mapping of brain tissue that can be more convenient and simpler for the patient while maintaining safe and effective treatment (Konofagou [0003]). It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]). Modifying the method as claimed may enable adaptive, real-time refocusing for improved imaging and therapy can be achieved using array directivity vectors obtained from DMUA pulse-echo data (Ebbini [0015]).

Regarding claim 27, Konofagou teaches an apparatus for imaging in real time the propagation of an acoustic wave in an acoustically propagative medium (“A system for modulation of brain tissue in a subject” [clm 31]; [see claim 16 rejection]), comprising steps of: 
an acoustic wave source structured to contact an envelope of the acoustically propagative medium at an emission region and including an acoustic wave source configured to emit acoustic waves, while in the contact, in directions that include a direction toward a reception region of the acoustically propagative medium (“two or more transducers including a piezoelectric material joined to the housing for providing focused ultrasound at an acoustic pressure to a targeted region in the brain tissue” [clm 31]; [see claim 16-18 rejections]),
a plurality of individual acoustic sensors, structured to contact a plurality of locations on an envelope of the acoustically propagative medium, at the reception region (“a wearable ultrasound assembly can detect and record neural activity, e.g., with EEG electrodes, and/or cavitation activity, e.g., with one or more transducers, such as piezoelectric transducer elements” [0045], figs. 4A-4B and assoc par), and structured to: 
generate voltage signal waveform values indicative of the emitted acoustic waves as received (“detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure” [clm 31]), and 
perform simultaneous acquisitions of the voltage signal waveform values, at instants of time in a succession of instants of time within a detection interval, and output a corresponding succession of simultaneously acquired voltage signal waveform values an acoustic scanner, connected to the plurality of individual acoustic sensors (“the processor can map the cavitation signal magnitude spatially and/or temporally” [0042]; “At least some of the transducers can provide the focused ultrasound while other transducers can be operated in passive mode for detecting cavitation events” [0045], figs. 4A-4B and assoc par; [see claim 16-18 rejections]), comprising: 
at least one programmable electronic calculator and executable acoustic field value calculation instructions and executable digital pixel image generating instructions (“one or more processors configured control the ultrasound assembly and/or the transducers.” [clm 31]), wherein 
the executable acoustic field value calculation instructions, when executed, cause the at least one programmable electronic calculator to calculate a group of acoustic field values for a region in the acoustically propagative medium between the emission region and the reception region, based on the succession of simultaneously acquired voltage signal waveform values (“the detection system 130 can further include a processor for collecting and storing information regarding the cavitation signal magnitude and visualizing said cavitation signal magnitude” [0042], fig. 1 and assoc par), 
the executable acoustic digital pixel image generating instructions, when executed, cause the at one programmable electronic calculator to generate the digital pixel image based at least in part on the group of acoustic field values (“the processor can map the cavitation signal magnitude spatially and/or temporally. In certain embodiments, the cavitation signal magnitude can be mapped in real time such that system simultaneously modulates and maps brain tissue during treatment” [0042]); and 
a display, connected to the acoustic scanner, and configure to display the digital pixel image (“mapping the cavitation signal magnitude can include displaying the cavitation signal magnitude, e.g., on a screen or other display.” [0069]),
but Konofagou fails to explicitly teach a reconstruction algorithm or a separate data recording medium and the synchronization.
However, in the same field of endeavor, Ebbini teaches a reconstruction algorithm and at least one data recording medium (“processing programs or routines 16 may include … calibration algorithms, image construction algorithms, inversion algorithms, signal processing algorithms, standardization algorithms, comparison algorithms” [0053]; “data storage (e.g., volatile or non-volatile memory and/or storage elements)” [0055]; [see claim 16 rejection]);
further teaching a programmable timing controller, connected to the acoustic wave source and configured to detect a beginning of the emitting and, in response, generate a trigger signal, the programmable timing controller including a processor and connected to the processor a recording medium that stores executable emission detection and trigger generating instructions that cause the processor to detect the beginning of the emitting and, in response, to generate the trigger signal (“imaging and therapy pulses are produced by a multi-channel arbitrary waveform generator with deep memory to allow variable delay control for the different DMUA elements” [0050], fig. 3 and assoc par; “a synchronization and trigger unit 175” [0132], fig. 7E, 7J and assoc par; “Knowledge of the initial heating rate and approximate tissue properties in the treatment region, together with the propagation model allow for the computation of the needed power deposition at each focal spot” [0251]; [see claim 16-18 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the apparatus taught in the embodiments disclosed by Konofagou with the reconstruction algorithm, memory and synchronization disclosed in the embodiments taught by Ebbini. There remains a need for improved techniques for modulation and mapping of brain tissue that can be more convenient and simpler for the patient while maintaining safe and effective treatment (Konofagou [0003]). It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]). Modifying the method as claimed may enable adaptive, real-time refocusing for improved imaging and therapy can be achieved using array directivity vectors obtained from DMUA pulse-echo data (Ebbini [0015]).

Regarding claim 28, Konofagou in view of Ebbini teach the apparatus of claim 27, wherein Konofagou further teaches the acoustic sensors are configured to be located opposite to the emission region, in a sensor array that faces toward the acoustic wave source (“a wearable ultrasound assembly can detect and record neural activity, e.g., with EEG electrodes, and/or cavitation activity, e.g., with one or more transducers, such as piezoelectric transducer elements” [0045], figs. 4A-4B and assoc par; the transducer transmitter and receiver elements are oriented opposite and facing each other [see fig. 4B reproduced below]).

    PNG
    media_image2.png
    447
    659
    media_image2.png
    Greyscale

(Konofagou fig. 1, annotated)

Regarding claim 31, Konofagou teaches a method for imaging in real time the propagation of an acoustic wave in an acoustically propagative medium (“A method for modulation of brain tissue in a subject using an ultrasound assembly” [clm 1]; [see claim 16 rejection]). comprising: 
A) step for emitting acoustic waves at an emission region of the acoustically propagative medium, to propagate in a propagation direction toward a reception region of the acoustically propagative medium (“providing focused ultrasound at an acoustic pressure to the targeted region using the ultrasound transducer” [clm 1], figs. 1-2 and assoc par); 
B) step for measuring voltage signal waveform values indicative of the acoustic waves as received at a plurality of locations in the reception region of the acoustically propagative medium (“The wearable ultrasound assembly can include two or more flexible circuits, each including one or more transducers configured to be operated as an ultrasound transducer and a passive cavitation detector” [0011], figs. 4A-4B and assoc par; “detecting a cavitation signal magnitude from the induced cavitation corresponding to the acoustic pressure” [clm 1]; [see claim 16 rejection]); 
C) step for successive simultaneous acquisitions of the voltage signal waveform values, at instants of time in a succession of instants of time within a detection interval that is delayed relative to the emitting acoustic waves (“the detection system 130 can further include a processor for collecting and storing information regarding the cavitation signal magnitude and visualizing said cavitation signal magnitude” [0042], fig. 1 and assoc par; [see claim 16 rejection]); 
D) step for calculating, based on the successive simultaneous acquisitions of the voltage signal waveform values, acoustic field values that represent an image of an acoustic wave field, corresponding to the emitted acoustic waves, at a plurality of positions in a region in the acoustically propagative medium between the emission region and the reception region (“a processor for collecting and storing information regarding the cavitation signal magnitude and visualizing said cavitation signal magnitude” [0042], figs. 1-2, 9 and assoc par; [see claim 16 rejection]); 
E) step for generating a digital pixel image, based on the acoustic field values (“the processor can map the cavitation signal magnitude spatially and/or temporally. In certain embodiments, the cavitation signal magnitude can be mapped in real time such that system simultaneously modulates and maps brain tissue during treatment” [0042]); and 
F) step for displaying the digital pixel image (“the detection system 130 can further include a display for visualizing the cavitation signal magnitude in real time.” [0042], fig. 1 and assoc par),
but Konofagou fails to explicitly teach a reconstruction algorithm.
However, in the same field of endeavor, Ebbini teaches a step for successive acquisitions of the voltage signal waveform values and in accordance with a reconstruction algorithm, at instants of time in a succession of instants of time within a detection interval that is delayed relative to the emitting acoustic waves (“An echo from a conventional diagnostic transducer may create a voltage waveform” [0122], fig. 7 and assoc par; “a plurality of sequential therapy bursts of ultrasonic energy” [0046]; (“processing programs or routines 16” [0053]; [see claim 16-18 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the reconstruction algorithm taught by Ebbini. There remains a need for improved techniques for modulation and mapping of brain tissue that can be more convenient and simpler for the patient while maintaining safe and effective treatment (Konofagou [0003]). It is known that array transducers generating HIFU offer additional advantages of compensating for tissue heterogeneities in the path of the HIFU beam (Ebbini [0007]). Modifying the method as claimed may enable adaptive, real-time refocusing for improved imaging and therapy can be achieved using array directivity vectors obtained from DMUA pulse-echo data (Ebbini [0015]).

Regarding claim 32, Konofagou in view of Ebbini teach the method of claim 31, 
wherein Konofagou further teaches comprising comprises repeating a sequence of steps A) through D) (“the ultrasound frequency, duty cycle, a pulse length, a pulse repetition frequency, a burst length, a burst repetition frequency, burst count, a pressure range, a duration” [0037]; [see claim 17 rejection]), wherein, in each repeat: 
the step C) successive simultaneous acquisitions of the voltage signal waveform values are at instants of time in a succession of instants of time within another detection interval, which is delayed relative to the repeat's step A) emitting of acoustic waves (“a processor for collecting and storing information regarding the cavitation signal magnitude and visualizing said cavitation signal magnitude” [0042], figs. 1-2, 9 and assoc par; “the arrays or patches can be driven at different phases with different time delays to achieve constructive superposition of the pressure fields in the target region.” [0045]; [see claim 16-18 rejections])


Response to Arguments
	Applicant’s arguments, see p.18-20, filed 7/14/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 103 have been fully considered. Claims 1-15 have been cancelled by the Applicant, and thus the prior rejection under 35 U.S.C. 103 has been rendered moot. Upon further consideration of newly added claims 16-32, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
	Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
	Applicant respectfully submits that, in addition to differences identified by the Examiner, comparison of Ebbini to independent Claims 16, 27, and 31 shows that Ebbini also lacks teaching and lacks suggestion toward 
	emitting acoustic waves, from an acoustic wave source at an emission region of the acoustically propagative medium, toward a reception region of the acoustically propagative medium, and measuring the acoustic waves as received at a plurality of locations in the detection region ... [using] a plurality of individual acoustic sensors positioned at the reception region. 
	Applicant respectfully submits the comparison also that Ebbini also lacks teaching and lacks suggestion toward 
	calculating a group of acoustic field values that represent an image of an acoustic wave field, corresponding to the emitted acoustic waves at a plurality of positions in a region in the acoustically propagative medium between the emission region and the reception region, the calculating in accordance with the reconstruction algorithm and based on the succession of simultaneously acquired voltage signal waveform values. 
	Ebbini describes a dual mode ultrasound transducer for emitting an 
ultrasound wave and for measuring a reflected ultrasound wave (see Ebbini's Fig. 6A-6D and Ebbini's paragraph 74 recitation of "transducer array... used for both imaging ... as well as for delivering therapy.") 
	In Ebbini, a single ultrasound transducer device is placed at a specific 
location, and therapy ultrasound waves are emitted towards a target (e.g. a biological tissue). The therapy waves, upon reaching the target, are reflected as echo waves that travel back towards the ultrasound source formed by the dual mode ultrasound transducer device. 
	Therefore, in Ebbini, the imaging data acquired by the dual-mode 
ultrasound transducer comes only from the reflected echo waves. 
	Applicant's independent Claims 16, 27, and 31, in contrast, recite an 
acoustic wave source placed in a first region (e.g., "the emission region") and an 
acoustic sensor placed in a different region (e.g., "the reception region"). 
	According to Claims 16, 27, and 31, the acoustic sensors acquire imaging 
data directly from the emitted waves. 
	Further, in practices according Ebbini, calculation of acoustic field values 
imaging using the reflected therapy waves is not realizable. One reason is that most of the power carried by the emitted waves is transmitted to and absorbed by the target. Only a small fraction of the power carried by the emitted waves is reflected back to the dual-mode ultrasound transducer device). Another reasons is that reflected echo waves are not focused toward the source of the original ultrasound wave. Instead, the reflected power is radiated toward the propagation medium, away from the target tissue. 
	Unger et al. fails to cure these deficiencies of Ebbini. 
	First, modification of Ebbini to perform the Claim 16, 17, and 31 emitting 
of acoustic waves at the emission region and detecting by acoustic sensors at the reception region would produce a fundamental change in Ebbini's principle of operation. The modification would also render Ebbini incapable of meeting its intended purpose, because to meet Applicant's claims the acoustic waves must propagate to the reception region, i.e., not be absorbed by the target. Unger et al. 
does not disclose generating an image of the emitted mechanical 
	Second, as described in Unger on Fig. 6 and in columns 7 through 9 of the Unger's specification, its apparatus comprises a ultrasound transducer array 16 for emitting therapeutic ultrasound waves towards a target region in a material, and imaging ultrasound transducers 12, 14 for acquiring images of the target region. 
	The imaging ultrasound transducers 12, 14 of Unger can operate in two 
possible ways: one is using a conventional echo pulse method, and the other is by detecting waves emitted by the target under the action of the therapeutic waves (see last two paragraphs of col. 8 of Unger's specification). 
	In other words, in Unger, the imaging ultrasound transducers 12, 14 can 
only image the target material and cannot interact directly with the therapeutic 
ultrasound waves emitted by the ultrasound transducer. 
	Applicant submits, based on the reasons presented above, that the 
combination of Ebbini and Unger cannot establish prima facie obviousness of any of the independent Claims 16, 27, or 31. 
	For these reasons, it is believed that the claimed invention is not obvious 
over the cited references.

Examiner agrees with Applicant’s remarks and the original rejections under 35 U.S.C. 103 in view of Ebbini and Under do not teach the limitations of the amended claim set. 
However, upon review of the Applicant’s amendments and remarks regarding the prior rejections, Examiner finds that Konofagou in view of Ebbini teaches the amended claim 16. Specifically, Konofagou teaches measuring the acoustic waves as received at a plurality of locations in the detection region using a plurality of individual acoustic sensors positioned at the reception region (“a wearable ultrasound assembly can detect and record neural activity, e.g., with EEG electrodes, and/or cavitation activity, e.g., with one or more transducers, such as piezoelectric transducer elements” [0045], figs. 4A-4B and assoc par; [see claim 16 rejection; figs 4A-4B reproduced below]).

    PNG
    media_image2.png
    447
    659
    media_image2.png
    Greyscale

The acoustic waves are generated and cavitation signals detected by a plurality of passive transducers situated around the target region (Konofagou fig. 1, annotated)


Allowable Subject Matter
Claims 19-26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793